11‐5171(L) 
      Citizens Against Casino Gambling in Erie Cty. v. Chaudhuri 
       


 1                                          In the
 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                          
 5                               August Term, 2014 
 6                      Nos. 11‐5171, 11‐5466, 13‐2339, 13‐2777 

 7    CITIZENS AGAINST CASINO GAMBLING IN ERIE COUNTY, JOEL ROSE and 
 8        ROBERT HEFFERN, as Co‐Chairpersons; D. MIN. G. STANFORD 
 9    BRATTON, Reverend, Executive Director of the Network of Religious 
10      Communities; NETWORK OF RELIGIOUS COMMUNITIES; NATIONAL 
11         COALITION AGAINST GAMBLING EXPANSION; PRESERVATION 
12      COALITION OF ERIE COUNTY, INCORPORATED; COALITION AGAINST 
13     GAMBLING IN NEW YORK‐ACTION, INCORPORATED; CAMPAIGN FOR 
14          BUFFALO‐HISTORY ARCHITECTURE & CULTURE; SAM HOYT, 
15         Assemblyman; MARIA WHYTE; JOHN MCKENDRY; SHELLEY 
16    MCKENDRY; DOMINIC J. CARBONE; GEOFFREY D. BUTLER; ELIZABETH F. 
17         BARRETT; JULIE CLEARY; ERIN C. DAVISON; ALICE E. PATTON; 
18    MAUREEN C. SCHAEFFER; JOEL A. GIAMBRA, Individually and as Erie 
19     County Executive; KEITH H. SCOTT, SR., Pastor; DORA RICHARDSON; 
20                            and JOSEPHINE RUSH, 
21                    Plaintiffs‐Appellants‐Cross‐Appellees, 

22                                              v. 

23        JONODEV OSCEOLA CHAUDHURI, in his official capacity as Chairman 
24        of the National Indian Gaming Commission; THE NATIONAL INDIAN 
25            GAMING COMMISSION; SALLY JEWELL, in her official capacity as 
26         Secretary of the Interior; and THE UNITED STATES DEPARTMENT OF 
27                                     THE INTERIOR,  
                                                                                     
       
       



 1                                Defendants‐Appellees‐Cross‐Appellants.   
 2                                                    

 3                  Appeal from the United States District Court 
 4                      for the Western District of New York. 
 5      Nos. 06‐cv‐001, 07‐cv‐451, 09‐cv‐291 ― William M. Skretny, Judge. 
 6                                            
 7                                            
 8                             ARGUED: JANUARY 16, 2015 
 9                           DECIDED: SEPTEMBER 15, 2015 
10                                            
11                                            
12     Before: KATZMANN, Chief Judge, LOHIER and DRONEY, Circuit Judges. 
13                               
14            
15           The  plaintiffs,  organizations  and  individuals  who  oppose  the 
16    operation of a casino on land owned by the Seneca Nation of Indians 
17    in  Buffalo,  New  York,  filed  an  action  in  the  United  States  District 
18    Court  for  the  Western  District  of  New  York  against  the  National 
19    Indian  Gaming  Commission,  its  Chairman,  the  Department  of  the 
20    Interior, and the Secretary of the Interior, arguing that the National 
21    Indian  Gaming  Commission  acted  arbitrarily  and  capriciously  and 
22    abused  its  discretion  in  approving  an  ordinance  that  permitted  the 
23    Seneca  Nation  to  operate  a  class  III  gaming  facility  in  Buffalo.  The 
24    district  court  (Skretny,  J.)  dismissed  the  action,  and  the  plaintiffs 
25    appealed.  We  hold  that  the  Seneca  Nation’s  lands  in  Buffalo  are 
26    gaming‐eligible under the Indian Gaming Regulatory Act (“IGRA”), 

                                                    
      
        The Clerk  of the Court is directed  to amend the official caption to conform to 
      the  above.  Pursuant  to  Federal  Rule  of  Appellate  Procedure  43(c)(2),  Jonodev 
      Osceola  Chaudhuri,  the  present  Chairman  of  the  National  Indian  Gaming 
      Commission,  and  Sally  Jewell,  the  present  Secretary  of  the  Interior,  are 
      automatically substituted as defendants herein for their respective predecessors. 



                                                           ‐2‐ 
                                                                          
       
       



 1    25 U.S.C. §§ 2701–2721, as “Indian lands” under the Seneca Nation’s 
 2    jurisdiction  and  that  IGRA  Section  20’s  prohibition  of  gaming  on 
 3    trust  lands  acquired  after  IGRA’s  enactment,  25  U.S.C.  § 2719(a), 
 4    does not apply. Accordingly, we AFFIRM. 
 5                                          

 6                        CORNELIUS D. MURRAY, O’Connell and 
 7                        Aronowitz, P.C., Albany, NY, for Plaintiffs‐
 8                        Appellants‐Cross‐Appellees. 
 9     
10                        KATHERINE J. BARTON, United States Department 
11                        of Justice, Environment & Natural Resources 
12                        Division, Washington, D.C. (Michael Hoenig, 
13                        Office of General Counsel, National Indian 
14                        Gaming Commission, Washington, D.C.; Andrew 
15                        S. Caulum, Office of the Solicitor, United States 
16                        Department of the Interior, Washington, D.C.; 
17                        Robert G. Dreher, Sam Hirsch, Acting Assistant 
18                        Attorney General; William J. Hochul, Jr., United 
19                        States Attorney for the Western District of New 
20                        York, Buffalo, NY; Mary E. Fleming, Assistant 
21                        United States Attorney, Western District of New 
22                        York, Buffalo, NY; Gina L. Allery, John L. 
23                        Smeltzer, United States Department of Justice, 
24                        Environment & National Resources Division, 
25                        Washington, D.C., on the brief), for Defendants‐
26                        Appellees‐Cross‐Appellants. 
27     
28                        RIYAZ A. KANJI, Kanji & Katzen, PLLC, Ann 
29                        Arbor, MI (Christopher Karns, General Counsel, 
30                        Seneca Nation of Indians, Salamanca, NY; Carol 
31                        E. Heckman, Harter, Secrest & Emery, LLP, 
32                        Buffalo, NY; David A. Giampetroni, Lucy Wells 



                                            ‐3‐ 
                                                                             
       
       



 1                         Braun, Philip H. Tinker, Kanji & Katzen, PLLC, 
 2                         Ann Arbor, MI, on the brief), for the Seneca Nation of 
 3                         Indians as amicus curiae in support of Defendants‐
 4                         Appellees‐Cross‐Appellants. 
 5                                          

 6    DRONEY, Circuit Judge: 

 7           The  plaintiffs‐appellants  (“plaintiffs”)  are  organizations  and 

 8    individuals  that  oppose  the  operation  of  a  casino  in  Buffalo,  New 

 9    York,  by  the  Seneca  Nation  of  Indians.  They  brought  three 

10    successive  lawsuits  in  the  United  States  District  Court  for  the 

11    Western  District  of  New  York  against  the  National  Indian  Gaming 

12    Commission  (“NIGC”),  its  Chairman,  the  U.S.  Department  of  the 

13    Interior  (“DOI”),  and  the  Secretary  of  the  Interior.  In  these  three 

14    actions, the plaintiffs argued that the NIGC did not act in accordance 

15    with  federal  law  in  approving  an  ordinance  and  subsequent 

16    amendments  to  that  ordinance  that  permitted  the  Seneca  Nation  to 

17    operate a class III gaming facility—a casino—on land owned by the 

18    Seneca Nation in Buffalo (“the Buffalo Parcel”). In the third lawsuit 

19    (“CACGEC III”), which addressed the NIGC’s approval of the most 



                                              ‐4‐ 
                                                                             
       
       



 1    recent version of the ordinance, the district court (Skretny, J.) denied 

 2    the plaintiffs’ motion for summary judgment and entered judgment 

 3    dismissing the case.  

 4           We  hold  that  the  district  court  correctly  dismissed  the 

 5    plaintiffs’ complaint in CACGEC III because the DOI and the NIGC’s 

 6    determination that the Buffalo Parcel is eligible for class III gaming 

 7    under  the  Indian  Gaming  Regulatory  Act  (“IGRA”),  25  U.S.C. 

 8    §§ 2701–2721, was not arbitrary or capricious, an abuse of discretion, 

 9    or  in  violation  of  law.  We  further  hold  that  Congress  intended  the 

10    Buffalo Parcel to be subject to tribal jurisdiction, as required for the 

11    land  to  be  eligible  for  gaming  under  IGRA.  Finally,  we  hold  that 

12    IGRA  Section  20’s  prohibition  of  gaming  on  trust  lands  acquired 

13    after  IGRA’s  enactment  in 1988, 25 U.S.C. § 2719(a),  does not  apply 

14    to the Buffalo Parcel. Because the gaming ordinances at issue in the 

15    first  two  lawsuits  (“CACGEC  I”  and  “CACGEC  II”)  have  been 

16    superseded  by  the  most  recent  amended  ordinance,  the  appeals  of 




                                              ‐5‐ 
                                                                             
       
       



 1    CACGEC I and CACGEC II are moot. Accordingly, we AFFIRM the 

 2    judgment  of  the  district  court  in  CACGEC  III  and  dismiss  the 

 3    appeals of CACGEC I and CACGEC II.  

 4                                    BACKGROUND 

 5           This  appeal  has  a  long  history  that,  as  mentioned  above, 

 6    includes three lawsuits. While much of that background is described 

 7    here,  a  more  detailed  history  can  be  found  in  the  district  court’s 

 8    prior opinions in those cases. See Citizens Against Casino Gambling in 

 9    Erie Cty. v. Kempthorne, 471 F. Supp. 2d 295 (“CACGEC I”), amended 

10    on  reconsideration  by  No.  06‐CV‐0001,  2007  WL  1200473  (W.D.N.Y. 

11    Apr. 20, 2007); Citizens Against Casino Gambling in Erie Cty. v. Hogen, 

12    No.  07‐CV‐451  (WMS),  2008  WL  2746566  (W.D.N.Y.  July  8,  2008) 

13    (“CACGEC  II”);  Citizens  Against  Casino  Gambling  in  Erie  Cty.  v. 

14    Stevens, 945 F. Supp. 2d 391 (W.D.N.Y. 2013) (“CACGEC III”).    




                                              ‐6‐ 
                                                                            
       
       



 1    I.    Statutory Background 

 2          Understanding the factual and procedural background of this 

 3    appeal  requires  familiarity  with  two  statutory  schemes:  the  Indian 

 4    Gaming  Regulatory  Act,  25  U.S.C.  §§ 2701–2721,  and  the  Seneca 

 5    Nation Settlement Act of 1990 (“SNSA”), 25 U.S.C. §§ 1774–1774h.  

 6          A.     The Indian Gaming Regulatory Act 

 7          Congress  enacted  IGRA  in  1988  to  “to  provide  a  statutory 

 8    basis  for  the  operation  of  gaming  by  Indian  tribes  as  a  means  of 

 9    promoting tribal economic development, self‐sufficiency, and strong 

10    tribal  governments.”  25  U.S.C.  § 2702(1).  IGRA  established 

11    independent  federal  regulatory  authority  and  federal  standards  for 

12    gaming  on  Indian  lands.  See  id.  § 2702(3).  It  also  established  the 

13    NIGC  as  a  commission  within  the  DOI  to  monitor  gaming  and 

14    promulgate  regulations  and  guidelines  to  implement  IGRA.  See  id. 

15    §§ 2704(a), 2706(b).  

16          IGRA  authorizes  gaming  on  “Indian  lands,”  which  it  defines 

17    as (1) “all lands within the limits of any Indian reservation” and (2) 



                                              ‐7‐ 
                                                                                   
       
       



 1    “any lands title to which is either held in trust by the United States 

 2    for  the  benefit  of  any  Indian  tribe  or  individual  or  held  by  any 

 3    Indian tribe or individual subject to restriction by the United States 

 4    against  alienation  and  over  which  an  Indian  tribe  exercises 

 5    governmental power.”1 Id. § 2703(4). 

 6               Three  classes  of  gaming  may  be  permitted  on  Indian  lands, 

 7    subject to different levels of regulation. See id. § 2710. At issue here is 

 8    “class  III”  gaming,  which  is  “the  most  closely  regulated”  form  of 

 9    gaming  under  IGRA.  Michigan  v.  Bay  Mills  Indian  Cmty.,  134  S.  Ct. 

10    2024,  2028  (2014).  It  “includes  casino  games,  slot  machines,  and 

11    horse racing.” Id.  

12               Indian  lands are  eligible  for  class  III gaming activities  only  if 

13    those activities are: 

14               (A) authorized by an ordinance or resolution that— 
15                
16                     (i) is adopted by the governing body of the Indian 
17                     tribe having jurisdiction over such lands, 
                                                    
      1 The distinction between lands held in trust by the United States and lands held 
      subject to a restriction against alienation is discussed later in this opinion. 



                                                           ‐8‐ 
                                                                                          
       
       



 1                       
 2                      (ii)  meets  the  requirements  of  subsection  (b)  of 
 3                      this section,[2] and  
 4                      (iii) is approved by the Chairman [of the NIGC], 
 5                       
 6               (B) located in a State that permits such gaming for any 
 7               purpose by any person, organization, or entity, and 
 8                
 9               (C)  conducted  in  conformance  with  a  Tribal‐State 
10               compact  entered  into  by  the  Indian  tribe  and  the 
11               State . . . that is in effect. 

12    25  U.S.C.  § 2710(d)(1).  In  this  way,  IGRA  “seeks  to  balance  the 

13    competing  sovereign  interests  of  the  federal  government,  state 

14    governments,  and  Indian  tribes,  by  giving  each  a  role  in  the 

15    regulatory  scheme.”  Artichoke  Joeʹs  Cal.  Grand  Casino  v.  Norton,  353 

16    F.3d 712, 715 (9th Cir. 2003).  

17               Section  20  of  IGRA,  however,  prohibits  gaming  “on  lands 

18    acquired by the Secretary [of  the Interior] in trust for the benefit of 

19    an  Indian  tribe  after  October  17,  1988,”  the  date  of  IGRA’s 

                                                    
      2 Subsection (b) provides that “[t]he Chairman [of the NIGC] shall approve any 
      tribal  ordinance  or  resolution  concerning  the  conduct[]  or  regulation  of  class  II 
      gaming  on  the  Indian  lands  within  the  tribe’s  jurisdiction  if  [certain  conditions 
      are  met].”  See  25  U.S.C.  § 2710(b)(2).  The  additional  conditions  listed  in 
      subsection (b) are not at issue on this appeal. 



                                                           ‐9‐ 
                                                                                 
       
       



 1    enactment.  25  U.S.C.  § 2719(a).  This  prohibition  is  subject  to  some 

 2    exceptions,  including  one  of  relevance  here  for  subsequently 

 3    acquired “lands [that] are taken into trust as part of . . . a settlement 

 4    of a land claim.” Id. § 2719(b)(1)(B)(i).  

 5           B.     The Seneca Nation Settlement Act of 1990 

 6                  1.      The Seneca Nation of Indians 

 7           The Seneca Nation of Indians is one of the Six Nations of the 

 8    Iroquois Confederacy. See Banner v. United States, 238 F.3d 1348, 1350 

 9    (Fed. Cir. 2001); Seneca Nation of Indians v. New York, 206 F. Supp. 2d 

10    448,  458  (W.D.N.Y.  2002),  affʹd,  382  F.3d  245  (2d  Cir.  2004).  Prior  to 

11    the  colonization  of  North  America,  the  Iroquois  Confederacy 

12    occupied  approximately  thirty‐five  million  acres  of  land  east  of  the 

13    Mississippi  River,  mostly  in  modern‐day  New  York  and 

14    Pennsylvania. See Banner, 238 F.3d at 1350. 

15           By  the  end  of  the  Revolutionary  War,  the  Six  Nations  lost 

16    most of what has been referred to as their “aboriginal lands” to the 

17    European  settlers.  See  id.  The  Senecas—who  had  been  allied  with 



                                                ‐10‐ 
                                                                                  
       
       



 1    Great  Britain  during  the  war—were  largely  driven  from  their 

 2    villages and settled along the banks of Buffalo Creek in what is now 

 3    Buffalo,  New  York.  See  Seneca  Nation  of  Indians,  206  F.  Supp.  2d  at 

 4    469, 471.  

 5           In  1790,  Congress  passed  the  first  Indian  Trade  and 

 6    Intercourse  Act  (“the  Non‐Intercourse  Act”),  ch.  33,  1  Stat.  137 

 7    (1790);  see  Mohegan  Tribe  v.  Connecticut,  638  F.2d  612,  616  (2d  Cir. 

 8    1980). The Act provided that:  

 9           no sale of lands made by any Indians, or any nation or 
10           tribe  of  Indians  .  .  .  within  the  United  States,  shall  be 
11           valid  to  any  person  or  persons,  or  to  any  state, . . . 
12           unless  the  same  shall  be  made  and  duly  executed  at 
13           some  public  treaty,  held  under  the  authority  of  the 
14           United States.  

15    Non‐Intercourse Act § 4, 1 Stat. at 138. The Act’s “obvious purpose” 

16    was  “to  prevent  unfair,  improvident  or  improper  disposition  by 

17    Indians of lands owned or possessed by them to other parties, except 

18    the United States, without the consent of Congress, and to enable the 




                                                ‐11‐ 
                                                                                                
       
       



 1    Government,  acting  as  parens  patriae[3]  for  the  Indians,  to  vacate 

 2    any disposition of their lands made without its consent.” Fed. Power 

 3    Comm’n v. Tuscarora Indian Nation, 362 U.S. 99, 119 (1960). The Non‐

 4    Intercourse Act (in amended form) remains in effect today and now 

 5    prohibits  the  “purchase,  grant,  lease,  or  other  conveyance  of  lands, 

 6    or  of  any  title  or  claim  thereto,  from  any  Indian  nation  or  tribe  of 

 7    Indians” without federal authorization. 25 U.S.C. § 177. 

 8               In  1794,  the  United  States  and  the  Iroquois  Confederacy 

 9    entered  into  the  Treaty  of  Canandaigua  (Treaty  with  the  Six 

10    Nations), Nov. 11, 1794, 7 Stat. 44. See Banner, 238 F.3d at 1350. The 

11    treaty described the Seneca Nation’s lands as encompassing much of 

12    the  western  part  of  New  York.  See  id.  at  1350;  see  also  7  Stat.  at  45. 

13    “[O]ccupancy  of  the[se]  land[s] . . . was  granted  the  Senecas  free  of 


                                                    
      3 When the Government acts as parens patriae, it acts “in its capacity as provider 
      of protection to those unable to care for themselves.” Parens Patriae, Black’s Law 
      Dictionary  1287  (10th  ed.  2014).  “[T]he  traditional  concept  of  parens 
      patriae . . . [was  drawn  from]  the  King’s  power  as  guardian  of  persons  under 
      legal  disability  to  act  for  themselves  .  .  .  .”  Commonwealth  of  Puerto  Rico  ex  rel. 
      Quiros v. Bramkamp, 654 F.2d 212, 217 (2d Cir. 1981).  



                                                           ‐12‐ 
                                                                            
       
       



 1    the operation of state laws.” United States v. City of Salamanca, 27 F. 

 2    Supp.  541,  544  (W.D.N.Y.  1939).  In  the  treaty,  the  United  States 

 3    acknowledged  that  these  lands  were  “the  property  of  the  Seneka 

 4    [N]ation . . . until they choose to sell [them]” and promised that the 

 5    United States would “never claim the same [lands].” 7 Stat. at 45. 

 6          The  Seneca  Nation’s  land  base  decreased  significantly, 

 7    however,  through  a  series  of  subsequent  treaties.  Most  notably,  in 

 8    the  Treaty  of  Big  Tree  in  1797,  the  federal  government  authorized 

 9    Robert  Morris  to  purchase  the  vast  majority  of  the  Seneca  Nation’s 

10    landholdings. See Treaty of Big Tree (Treaty with the Seneca, 1797), 

11    Sept. 15, 1797, 7 Stat. 601; see also City of Salamanca, 27 F. Supp. at 544. 

12    This  purchase  left  the  Seneca  Nation  with  approximately  200,000 

13    acres  of  reservation  lands,  including  the  Allegany  Reservation  in 

14    Cattaraugus County, New York. See 7 Stat. at 602; City of Salamanca, 

15    27 F. Supp. at 544.  




                                             ‐13‐ 
                                                                            
       
       



 1                 2.     The Allegany Reservation Leases  

 2          The present Seneca Nation’s “Allegany Reservation lies along 

 3    that  part  of  the  Allegheny  River  that  hooks  into  New  York.  It 

 4    extends  approximately  42  miles  along  a  narrow  strip  averaging  a 

 5    mile wide on both sides of the river from Vandalia, New York, to the 

 6    Pennsylvania  border.”  H.R.  Rep.  No.  101‐832,  at  3  (1990).  While  it 

 7    was  originally  considered  to  be  of  little  value,  the  land’s  worth 

 8    increased significantly as railroads were built through it to the west. 

 9    City of Salamanca, 27 F. Supp. at 544. Throughout the mid‐1800s, non‐

10    Indians settled in an area of the Allegany Reservation located at the 

11    junction of three major intercontinental railroads. Banner, 238 F.3d at 

12    1351.  The  junction  and  the  settlement  that  arose  around  it  became 

13    what is now the City of Salamanca in Cattaraugus County. Id.  

14          Early  settlers  on  the  Allegany  Reservation  entered  into 

15    property  leases  with  the  Seneca  Nation.  Id.  Sometime  before  1875, 

16    New  York  state  courts  declared  the  leases  invalid  under  the  Non‐




                                             ‐14‐ 
                                                                            
       
       



 1    Intercourse  Act,  because  they  had  been  taken  without  the 

 2    authorization of the federal government. See City of Salamanca, 27 F. 

 3    Supp. at 544; see also Buffalo, R. & P.R. Co. v. Lavery, 27 N.Y.S. 443, 444 

 4    (N.Y.  Gen.  Term  1894).  The  State  of  New  York  subsequently  asked 

 5    Congress  to  provide  authorization  for  the  leases  by  ratifying  them. 

 6    City of Salamanca, 27 F. Supp. at 544.   

 7          In  1875,  Congress  ratified  the  leases,  providing  that  they 

 8    would  be  valid  for  five  years  and  renewable  for  a  period  not 

 9    exceeding twelve years. See Act of Feb. 19, 1875, ch. 90, 18 Stat., pt. 3, 

10    at  330;  City  of  Salamanca,  27  F.  Supp.  at  544.  In  1890,  Congress 

11    extended  the  lease  renewal  period  to  ninety‐nine  years.  See  Act  of 

12    Sept. 30, 1890, ch. 1132, 26 Stat. 558; Fluent v. Salamanca Indian Lease 

13    Auth., 928 F.2d 542, 544 (2d Cir. 1991). 

14          The  leases  became  a  source  of  tension  between  the  Seneca 

15    Nation,  its  lessees,  and  the  state  and  federal  governments.  See  25 

16    U.S.C.  § 1774(a).  “The  average  rent  on  these  leases  was  a  nominal 




                                             ‐15‐ 
                                                                                
       
       



 1    amount, between $1 and $10 annually, and did not increase over the 

 2    entire  99  year  term  of  the  leases.”  Banner,  238  F.3d  at  1351. 

 3    Accordingly,  the  Seneca  Nation  claimed  that  it  had  been  forced  to 

 4    accept  below‐market  rents  for  the  leases,  and  that  the  federal 

 5    government  had  participated  in  denying  the  Nation  fair  value  for 

 6    the land by ratifying the leases. See id. at 1351–52.  

 7                  3.     The Seneca Nation Settlement Act 

 8           In anticipation of the expiration of the renewed leases in 1991, 

 9    the State of New York began negotiating new leases with the Seneca 

10    Nation in 1969. See Fluent, 928 F.2d at 544. The Seneca Nation agreed 

11    to provide new 40‐year leases to its lessees, with a right to renew the 

12    leases  for  an  additional  40  years.  Id.  One  of  the  conditions  of  this 

13    agreement between the Seneca Nation and New York was that New 

14    York and the federal government would pay the Seneca Nation the 

15    estimated  difference  between  the  rents  that  the  Seneca  Nation  had 




                                               ‐16‐ 
                                                                                  
       
       



 1    actually received and the fair market rental value of the leases over 

 2    the 99‐year period. See id.   

 3               Congress  responded  by  enacting  the  SNSA,  which 

 4    appropriated thirty‐five million dollars to the Seneca Nation.4 See 25 

 5    U.S.C. §§ 1774, 1774d(b). Release of these funds was contingent upon 

 6    the Seneca Nation agreeing to offer new leases and relinquishing its 

 7    claims for rental payments accrued prior to February 20, 1991. See id. 

 8    § 1774b.  Of  these  funds,  Congress  designated  thirty  million  dollars 

 9    “to  be  managed,  invested,  and  used  by  the  [Seneca]  Nation  to 

10    further specific objectives of the [Seneca] Nation and its members, all 

11    as  determined  by  the  [Seneca]  Nation  in  accordance  with  the 

12    Constitution and laws of the [Seneca] Nation.” Id. § 1774d(b)(1). The 

13    other  five  million  dollars  was  “to  be  used  for  the  economic  and 

14    community development of the Seneca Nation.” Id. § 1774d(b)(2)(A).   




                                                    
      4 New York paid an additional twenty‐five million dollars. See Fluent, 928 F.2d at 
      544. 



                                                           ‐17‐ 
                                                                              
       
       



 1          Also  especially  important  to  this  case  is  a  provision  of  the 

 2    SNSA  that  permitted  the  Seneca  Nation  to  acquire  additional  land 

 3    with the funds it provided: 

 4          Land within [the Seneca Nation’s] aboriginal area in . . . 
 5          [New  York]  State  or  situated  within  or  near  proximity 
 6          to  former  reservation  land  may  be  acquired  by  the 
 7          Seneca Nation with funds appropriated pursuant to this 
 8          subchapter.  State  and  local  governments  shall  have  a 
 9          period of 30 days after notification by the Secretary [of 
10          the  Interior]  or  the  Seneca  Nation  of  acquisition  of,  or 
11          intent  to  acquire such  lands to  comment  on  the  impact 
12          of the removal of such lands from real property tax rolls 
13          of  State  political  subdivisions.  Unless  the  Secretary 
14          determines  within  30  days  after  the  comment  period 
15          that  such  lands  should  not  be  subject  to  the  provisions 
16          of  section  2116  of  the  Revised  Statutes  (25  U.S.C.  177) 
17          [(the  Non‐Intercourse  Act)],  such  lands  shall  be  subject 
18          to the provisions of that Act and shall be held in restricted 
19          fee status by the Seneca Nation.   

20    Id. § 1774f(c) (emphasis added).  

21          The  SNSA  is  unique  in  creating  a  mechanism  for  newly 

22    acquired tribal lands to be held in restricted fee. Most restricted fee 

23    lands  attained  this  status  under  the  allotment  system  of  the  late 

24    nineteenth  and  early  twentieth  centuries,  when  the  federal 




                                              ‐18‐ 
                                                                                
       
       



 1    government transferred parcels of tribal lands to individual Indians 

 2    via either “trust patents” or “restricted fee patents.” See United States 

 3    v.  Bowling,  256  U.S.  484,  486–87  (1921);  see  also  Cohen’s  Handbook  of 

 4    Federal Indian Law § 16.03[1] (Nell Jessup Newton ed., 2012) (“Cohen’s 

 5    Handbook”);  Louis  R.  Moore  &  Michael  E.  Webster,  2‐26  Law  of 

 6    Federal  Oil  and  Gas  Leases  § 26.01(3)  (2014).  Under  trust  patents, 

 7    title  was  held  by  the  United  States  in  trust  for  the  allottee,  while 

 8    under  restricted  fee  patents,  Indians  received  fee  title  subject  to 

 9    restrictions on alienation imposed by the United States. See Bowling, 

10    256 U.S. at 486–87; Moore & Webster, supra § 26.01(3). As a practical 

11    matter,  the  distinction  between  the  two  kinds  of  patents  had  little 

12    effect,  since  both  types  of  allotments  were  subject  to  restrictions 

13    imposed  by  the  United  States.  See,  e.g.,  Okla.  Tax  Commʹn  v.  United 

14    States, 319 U.S. 598, 618 (1943) (“The power of Congress over ‘trust’ 

15    and  ‘restricted’  lands  is  the  same,  and  in  practice  the  terms  have 

16    been used interchangeably.” (citation omitted)); Bowling, 256 U.S. at 




                                               ‐19‐ 
                                                                                
       
       



 1    487  (“As  respects  both  classes  of  allotments—one  as  much  as  the 

 2    other—the  United  States  possesses  a  supervisory  control  over  the 

 3    land . . . .”).  

 4            Although  the  allotment  system  was  for  the  most  part 

 5    abandoned by 1934, see Cohen’s Handbook  § 16.03[2][c], limitations on 

 6    trust  lands  and  restricted  fee  lands  continue  to  affect  Indian 

 7    landholding. See, e.g., 25 C.F.R. § 151.2(d), (e); 43 C.F.R. § 4.201. DOI 

 8    regulations, first enacted in 1980, define “[t]rust land or land in trust 

 9    status”  as  “land  the  title  to  which  is  held  in  trust  by  the  United 

10    States  for  an  individual  Indian  or  a  tribe.”  25  C.F.R.  § 151.2(d).  In 

11    contrast, “[r]estricted land or land in restricted status” is defined as 

12    follows: 

13            land the title to which is held by an individual Indian or 
14            a tribe and which can only be alienated or encumbered 
15            by the owner with the approval of the Secretary because 
16            of  limitations  contained  in  the  conveyance  instrument 
17            pursuant  to  Federal  law  or  because  of  a  Federal  law 
18            directly imposing such limitations.  

19    Id. § 151.2(e). 




                                               ‐20‐ 
                                                                                          
       
       



 1               Most  newly  acquired  tribal  lands  today  are  held  in  trust  by 

 2    the  federal  government  pursuant  to  the  Indian  Reorganization  Act 

 3    of  1934  (“IRA”), 25 U.S.C. §§ 461–494a.5  See  25  U.S.C.  § 465; Cohen’s 

 4    Handbook  § 15.03;  see  also  City  of  Sherrill  v.  Oneida  Indian  Nation  of 

 5    N.Y.,  544  U.S.  197,  220–21  (2005)  (discussing  this  mechanism  of  the 

 6    IRA). The IRA authorizes the Secretary of the Interior to convert fee 

 7    lands owned by a tribe to trust status by accepting legal title to these 

 8    lands  in  the  name  of  the  United  States  in  trust  for  the  tribe.  See 

 9    Cohen’s Handbook § 15.07[1][b]; see also 25 U.S.C. § 465. 

10               In  contrast  to  the  IRA,  §  1774f(c)  of  the  SNSA  authorizes  the 

11    Secretary  of  the  Interior  to  permit  the  Seneca  Nation  to  hold  lands 

12    that  the  tribe  acquires  with  SNSA  funds  in  restricted  fee  status.  See 




                                                    
      5 Under the IRA, “[t]he Secretary of the Interior is authorized, in his discretion, to 
      acquire,  through  purchase,  relinquishment,  gift,  exchange,  or  assignment,  any 
      interest in lands . . . , within or without existing reservations, . . . for the purpose 
      of  providing  land  for  Indians.”  25  U.S.C.  § 465.  Title  to  any  lands  acquired 
      pursuant to the IRA “shall be taken in the name of the United States in trust for 
      the  Indian  tribe  or  individual  Indian  for  which  the  land  is  acquired,  and  such 
      lands or rights shall be exempt from State and local taxation.” Id. 



                                                           ‐21‐ 
                                                                                          
       
       



 1    25 U.S.C. § 1774f(c). As mentioned previously, the SNSA appears to 

 2    be unique in this regard.   

 3    II.        Factual Background to This Action 

 4               On August 18, 2002, the Seneca Nation and the State of New 

 5    York  executed  a  Nation‐State  Gaming  Compact  (“the  Compact”), 

 6    stating that the Seneca Nation would be permitted to establish class 

 7    III  gaming  facilities  in  the  City  of  Buffalo  on  lands  purchased  with 

 8    SNSA funds. New York agreed to support the Seneca Nation “in its 

 9    use  of  the  procedure  set  forth  in . . . 25  U.S.C.  § 1774f(c),  to  acquire 

10    restricted fee status for [those] site[s].” J.A. 124.              

11               Because then‐Secretary of the Interior Gale A. Norton declined 

12    to  approve  or  disapprove  the  Compact  within  45  days  after  it  was 

13    submitted for approval, it was considered approved under IGRA as 

14    of  October  25,  2002.6  In  her  written  statement,  Secretary  Norton 



                                                    
      6  IGRA  provides  that  “[i]f  the  Secretary  [of  the  Interior]  does  not  approve  or 
      disapprove a compact . . . before the date that is 45 days after the date on which 
      the  compact  is  submitted  to  the  Secretary  for  approval,  the  compact  shall  be 



                                                           ‐22‐ 
                                                                                         
       
       



 1    concluded  that  the  prohibition  of  gaming  on  after‐acquired  land  in 

 2    Section 20 of IGRA applied to restricted fee lands, but that class III 

 3    gaming  activities  would  nevertheless  be  permissible  on  the  lands 

 4    described in the Compact because they were “Indian lands” subject 

 5    to  the  tribe’s  jurisdiction  and  Section  20’s  “settlement  of  a  land 

 6    claim” exception applied. See 25 U.S.C. §§ 2710(d)(1), 2719(b)(1)(B)(i).  

 7               On  November  25,  2002,  the  Seneca  Nation  submitted  a 

 8    proposed  class  III  gaming  ordinance  to  the  NIGC  Chairman  for 

 9    approval.  The  proposed  ordinance  stated  that  it  would  permit  and 

10    regulate gaming on the Seneca Nation’s “Nation lands,” which were 

11    equivalent  to  “Indian  lands”  as  defined  in  IGRA,  but  it  did  not 

12    specify a particular geographic location. J.A. 241. On November 26, 

13    2002,  then‐NIGC  Chairman  Philip  N.  Hogen  approved  the 

14    ordinance.  




                                                    
      considered  to  have  been  approved  by  the  Secretary,  but  only  to  the  extent  the 
      compact is consistent with the provisions of [IGRA].” 25 U.S.C. § 2710(d)(8)(C).   



                                                           ‐23‐ 
                                                                              
       
       



 1           On  October  3,  2005,  the  Seneca  Nation  purchased 

 2    approximately nine acres of land in Buffalo, New York—the Buffalo 

 3    Parcel.  That  same  day,  the  Seneca  Nation  President  notified  the 

 4    Governor  of  New  York,  the  County  Executive  of  Erie  County,  and 

 5    the  Mayor  of  the  City  of  Buffalo  of  the  purchase,  stating  that  the 

 6    lands  were  “acquired . . . for  the  purposes  set  forth  in  the  ‘Nation‐

 7    State Gaming Compact.’” J.A. 212, 216, 220.  

 8           After  30  days  passed  without  comment,  the  Seneca  Nation 

 9    notified  the  Secretary  of  the  Interior  of  its  “compliance”  with  the 

10    SNSA  and  stated  that  “the  Buffalo  Parcel[]  w[as]  acquired  by  the 

11    Seneca  Nation  in  order  to  operate  Class  III  gaming  and  related 

12    facilities  pursuant  to  the  Nation‐State  Gaming  Compact.”  J.A.  142. 

13    The Secretary of the Interior did not determine within 30 days after 

14    the comment period that the Buffalo Parcel should not be subject to 

15    the  Non‐Intercourse  Act,  25  U.S.C.  § 177.  Accordingly,  at  that  time, 




                                              ‐24‐ 
                                                                             
       
       



 1    the  Buffalo  Parcel  became  “restricted  fee”  land  by  operation  of  the 

 2    SNSA. See 25 U.S.C. § 1774f(c).  

 3    III.    Proceedings in the District Court 

 4            A.    The First Lawsuit (CACGEC I) 

 5            In  January  2006,  the  plaintiffs—certain  anti‐gaming  groups, 

 6    legislators, and individual residents and owners of land in Buffalo—

 7    sued  the  NIGC  and  the  DOI,  challenging  the  approval  of  the 

 8    ordinance. See Compl., Citizens Against Casino Gambling in Erie Cty. v. 

 9    Kempthorne, No. 06‐CV‐001 (WMS) (W.D.N.Y. filed Jan. 3, 2006). The 

10    defendants  moved  to  dismiss  the  complaint,  and  the  plaintiffs 

11    moved  for  summary  judgment.  See  CACGEC  I,  471  F.  Supp.  2d  at 

12    302. 

13            On January 12, 2007, the district court denied the defendants’ 

14    motion  to  dismiss  the  plaintiffs’  claims  against  the  NIGC, 

15    concluding  that  the  NIGC  Chairman  had  not  determined  whether 

16    the lands were subject to IGRA before approving the ordinance. See 

17    CACGEC  I,  471  F.  Supp.  2d  at  303.  In  particular,  there  was  no 



                                              ‐25‐ 
                                                                              
       
       



 1    indication in the record that the NIGC Chairman had considered the 

 2    location  where  the  Seneca  Nation  intended  to  purchase  land or  the 

 3    manner  in  which  it  intended  to  acquire  and  hold  that  land.  See  id. 

 4    The court found that “whether Indian gaming will occur on Indian 

 5    lands  is  a  threshold  jurisdictional  question  that  the  NIGC  must 

 6    address  on  ordinance  review.”  Id.  The  court  therefore  vacated  the 

 7    ordinance approval and remanded the ordinance to the NIGC. Id. at 

 8    323–27. 

 9           B.     The Second Lawsuit (CACGEC II) 

10           After  CACGEC  I,  the  Seneca  Nation  submitted  an  amended 

11    class  III  gaming  ordinance  identifying  the  Buffalo  Parcel  to  the 

12    NIGC.  On  July  2,  2007,  Chairman  Hogen  approved  the  ordinance, 

13    finding that the Buffalo Parcel was eligible for gaming for the same 

14    reasons articulated by Secretary Norton. 

15           On July 12, 2007, the plaintiffs filed a new lawsuit challenging 

16    the approval of the amended ordinance. See Compl., Citizens Against 

17    Casino  Gambling  in  Erie  Cty.  v.  Hogen,  No.  07‐CV‐451  (WMS) 



                                              ‐26‐ 
                                                                                       
       
       



 1    (W.D.N.Y. filed Jul. 12, 2007). The defendants moved to dismiss the 

 2    complaint,  and  the  plaintiffs  moved  for  summary  judgment.  See 

 3    CACGEC II, 2008 WL 2746566 at *2. The Seneca Nation appeared as 

 4    amicus curiae in support of the defendants. See id. at *28. 

 5               The district court agreed with the defendants that the Seneca 

 6    Nation  has  jurisdiction  over  the  Buffalo  Parcel and  that  the  Buffalo 

 7    Parcel  constitutes  “Indian  lands”  under  IGRA,  id.  at  *51,  but  found 

 8    the  NIGC’s  conclusion  that  the  Buffalo  Parcel  was  exempt  from 

 9    Section 20’s prohibition to be arbitrary and capricious. Id. at *61–62. 

10    The court rejected the Seneca Nation’s argument as amicus curiae that 

11    the prohibition does not apply to restricted fee lands,7 see id. at *53, 

12    and  concluded  that  the  “settlement  of  a  land  claim”  exception  did 

13    not  apply.  Id.  at  *58–61.  The  court  therefore  granted  the  plaintiffs’ 

14    motion for summary judgment and vacated the amended ordinance. 

15    Id.  at  *62‐63.  The  plaintiffs  appealed  the  court’s  holding  that  the 
                                                    
      7  In  CACGEC  II,  neither  the  plaintiffs  nor  the  defendants  challenged  Chairman 
      Hogen’s  conclusion  that  Section  20’s  prohibition  applies  to  lands  held  in 
      restricted fee. See CACGEC II, 2008 WL 2746566, at *53. 



                                                           ‐27‐ 
                                                                                 
       
       



 1    Buffalo  Parcel  was  “Indian  lands”  subject  to  tribal  jurisdiction,  and 

 2    the defendants cross‐appealed the grant of the plaintiffs’ motion for 

 3    summary judgment.  

 4           C.     The Third Lawsuit (CACGEC III) 

 5           While  decision  on  the  parties’  cross‐motions  was  pending  in 

 6    CACGEC II, the DOI promulgated final regulations regarding IGRA 

 7    Section  20.  See  25  C.F.R.  §§ 292.1–292.26;  Gaming  on  Trust  Lands 

 8    Acquired  After  October  17,  1988,  73  Fed.  Reg.  29,354‐01  (May  20, 

 9    2008). The regulations prohibit gaming on “land that has been taken, 

10    or  will  be  taken,  in  trust  for  the  benefit  of  an  Indian  tribe  by  the 

11    United  States  after  October  17,  1988.”  25  C.F.R.  § 292.2.  The  DOI 

12    explained that it specifically declined to include restricted fee lands 

13    in this definition because Section 20 “refers only to lands acquired in 

14    trust”  and  “[t]he  omission  of  restricted  fee  from  [Section 20]  is 

15    considered  purposeful,  because  Congress  referred  to  restricted  fee 

16    lands elsewhere in IGRA, including at [25 U.S.C. §§] 2719(a)(2)(A)(ii) 

17    and  2703(4)(B).”  73  Fed.  Reg.  at  29,355.  The  regulations  became 



                                                ‐28‐ 
                                                                                           
       
       



 1    effective on August 25, 2008. Gaming on Trust Lands Acquired After 

 2    October 17, 1988; Correction, 73 Fed. Reg. 35,579‐02 (June 24, 2008). 

 3               On  October  22,  2008,  the  Seneca  Nation  submitted  another 

 4    amended  gaming  ordinance  to  the  NIGC  for  approval.  On 

 5    November  14,  2008,  the  NIGC  requested  that  the  DOI  explain  its 

 6    new  interpretation  of  Section  20  to  assist  the  Chairman  in  deciding 

 7    whether to approve the amended ordinance.  

 8               On January 18, 2009, the DOI responded with a Solicitor’s M‐

 9    Opinion.8  The  Solicitor  concluded  that  by  its  plain  text  Section  20 

10    unambiguously  applies  only  to  trust  lands,  and  that  even  if  the 

11    phrase  “in  trust”  was  ambiguous,  the  DOI’s  interpretation  was 

12    reasonable.  The  Solicitor  concluded  that,  in  reaching  the  opposite 

13    conclusion,  Secretary  Norton  had  mistakenly  assumed  that  all  off‐

                                                    
      8  The  Solicitor  of  the  DOI  has  authority  over  the  DOI’s  “legal  work.”  43  U.S.C. 
      § 1455. An M‐Opinion is a formal legal opinion signed by the Solicitor. See Sam 
      Kalen,  Changing  Administrations  and  Environmental  Guidance  Documents,  23  Nat. 
      Res. & Env’t 13, 14 (2008). “[T]he Solicitor’s M‐Opinions are binding on the DOI 
      as a whole. After an M‐Opinion is completed, the DOI will take action consistent 
      with the legal interpretation explained by the Solicitor.” Sims v. Ellis, 972 F. Supp. 
      2d 1196, 1202 n.5 (D. Idaho 2013). 



                                                           ‐29‐ 
                                                                                       
       
       



 1    reservation lands acquired by tribes after IGRA would automatically 

 2    be  subject  to  the  restriction  on  alienation  imposed  by  the  Non‐

 3    Intercourse  Act.  According  to  the  Solicitor,  off‐reservation  lands 

 4    acquired in fee are not automatically subject to the Non‐Intercourse 

 5    Act in the absence of further action by the federal government.9  

 6               On  January  20,  2009,  the  NIGC  Chairman  approved  the 

 7    Seneca Nation’s second amended gaming ordinance. The Chairman 

 8    stated  that  the  NIGC  had  reexamined  its  position  regarding  the 

 9    applicability of Section 20 to restricted fee lands in light of the DOI’s 

10    regulations. In a 22‐page letter, the Chairman detailed his analysis of 

11    whether  the  Buffalo  Parcel  was  eligible  for  class  III  gaming.  The 

12    Chairman concluded that the Seneca Nation has jurisdiction over the 

13    Buffalo Parcel and that the Buffalo Parcel qualifies as “Indian lands”; 

                                                    
      9  The  plaintiffs  claim  that  the  DOI  regulations  regarding  Section  20  and  the 
      Solicitor’s  M‐Opinion  were  infected  by  a  conflict  of  interest  due  to  the 
      involvement of a particular attorney at the DOI’s Solicitor’s Office. That attorney 
      was married to a partner at a law firm that has performed lobbying work for the 
      Seneca Nation in the past. We have considered this argument and found it to be 
      without  merit  because,  inter  alia,  the  record  does  not  demonstrate  an  actual 
      conflict of interest that affected the regulations or the M‐Opinion. 



                                                           ‐30‐ 
                                                                               
       
       



 1    adopted the DOI’s position that as restricted fee land it is not subject 

 2    to Section 20’s prohibition; and approved the ordinance. 

 3           On  March  31,  2009,  the  plaintiffs  filed  a  third  lawsuit, 

 4    challenging  the  NIGC’s  approval  of  the  most  recent  ordinance. 

 5    Compl.,  Citizens  Against  Casino  Gambling  in  Erie  Cty.  v.  Stevens,  No. 

 6    09‐CV‐291  (WMS)  (W.D.N.Y.  filed  Mar.  31,  2009).  The  plaintiffs 

 7    challenged the defendants’ (1) determination that the Buffalo Parcel 

 8    qualifies  as  “Indian  lands”  and  that  the  Seneca  Nation  has 

 9    jurisdiction  over  it,  (2)  interpretation  of  Section  20,  and  (3) 

10    interpretation  of  the  “settlement  of  a  land  claim”  exception.  The 

11    plaintiffs  also  alleged  that  the  DOI  had  acted  arbitrarily  and 

12    capriciously in promulgating its Section 20 regulations.  

13           The  defendants  filed  the  Administrative  Record  of  the  NIGC 

14    and  the  DOI  concerning  the  NIGC’s  January  2009  approval  of  the 

15    Seneca Nation’s gaming ordinance with the court.  




                                               ‐31‐ 
                                                                                 
       
       



 1               On  September  20,  2012,  the  plaintiffs  moved  for  summary 

 2    judgment on all claims. See CACGEC III, 945 F. Supp. 2d at 393.   

 3               In  a  May  10,  2013  opinion,  the  district  court  denied  the 

 4    plaintiffs’  motion  and  dismissed  the  case,  finding  that  the  Buffalo 

 5    Parcel is eligible for class III gaming under IGRA. Id. at 411, 413. The 

 6    district  court  first  reaffirmed  its  earlier  holding  in  CACGEC  II  that 

 7    the  Buffalo  Parcel  is  subject  to  tribal  jurisdiction  and  constitutes 

 8    “Indian  lands.”  Id.  at  400–05.  As  to  Section  20,  however,  the  court 

 9    found  that  a  “new  and  critical  dispute  ha[d]  surfaced”  because  the 

10    parties  no  longer  agreed  that  Section  20’s  prohibition  applied  to 

11    lands held in restricted fee.10 Id. at 393. Pointing to IGRA’s plain text, 

12    the  district  court  held  that  Congress  intended  Section  20’s 

13    prohibition  to  apply  only  to  lands  held  in  trust.  See  id.  at  407.  The 

14    court  also  found  the  agencies’  interpretation  of  Section  20  to  be 

15    reasonable,  observing  that  the  “NIGC  fully  considered  Secretary 
                                                    
      10 The district court concluded that its discussion of this issue in CACGEC II was 
      dictum because the argument had been raised only by the amicus curiae. CACGEC 
      III, 945 F. Supp. 2d at 406. 



                                                           ‐32‐ 
                                                                               
       
       



 1    Norton’s  earlier  reasoning”  and  that  “both  [the]  DOI  and  NIGC 

 2    considered  the  body  of  Indian  law  existing  at  the  time  of  IGRA’s 

 3    passage  and  thereafter.”  Id.  at  408.  Finally,  because  the  Buffalo 

 4    Parcel was not subject to Section 20’s prohibition, the court declined 

 5    to  address  the  applicability  of  the  “settlement  of  a  land  claim” 

 6    exception and dismissed the plaintiffs’ claims. Id. at 412–13.  

 7           The plaintiffs appealed. On September 11, 2013, the appeal of 

 8    CACGEC I, cross‐appeals of CACGEC II, and appeal of CACGEC III 

 9    were consolidated.  

10                                    DISCUSSION 

11           The plaintiffs contend that the district court erred in CACGEC 

12    III  in  upholding  the  DOI  and  the  NIGC’s  determination  that  the 

13    Buffalo Parcel is eligible for class III gaming and in upholding their 

14    approval  of  the  amended  gaming  ordinance.  The  plaintiffs  argue 

15    that the agencies acted arbitrarily and capriciously, and in violation 

16    of  law,  in  concluding  (1)  that  the  Buffalo  Parcel  is  subject  to  the 




                                               ‐33‐ 
                                                                                               
       
       



 1    Seneca Nation’s tribal jurisdiction, which is a prerequisite for land to 

 2    be  eligible  for  gaming  under  IGRA,  (2)  that  the  Buffalo  Parcel 

 3    qualifies  as  “Indian  lands”  as  defined  in  IGRA,  25  U.S.C.  § 2703(4), 

 4    and  (3)  that  the  Parcel  is  not  subject  to  Section  20’s  prohibition  on 

 5    gaming on lands acquired after IGRA’s enactment. 11    

 6    I.         Standard of Review 

 7               “Under  the  Administrative  Procedure  Act  [(“APA”),  5  U.S.C. 

 8    §§ 701–706],  a  [district]  court  may  ‘hold  unlawful  and  set  aside 

 9    agency  action,  findings,  and  conclusions  found  to  be . . . arbitrary, 

10    capricious,  an  abuse  of  discretion,  or  otherwise  not  in  accordance 



                                                    
      11 The parties and the district court apparently regarded the question of whether 
      the  Buffalo  Parcel  was  subject  to  tribal  jurisdiction  to  be  part  of  the  analysis  of 
      whether  it  qualifies  as  “Indian  lands,”  as  defined  in  IGRA,  25  U.S.C.  § 2703(4). 
      See,  e.g.,  CACGEC  III,  945  F.  Supp.  2d  at  400–05.  Because  we  find  that  other 
      provisions of IGRA—beyond the definition of “Indian lands”—expressly require 
      a  finding  of  tribal  jurisdiction  as  a  prerequisite  to  gaming,  see  25  U.S.C. 
      § 2710(b)(2), (d)(1)(A), we discuss the tribal jurisdiction question and the “Indian 
      lands”  question  separately  below.  It  is  clear,  though,  from  the  plaintiffs’ 
      arguments before the district court and on appeal that the plaintiffs’ challenge to 
      the agencies’ “Indian lands” determination includes a challenge to the agencies’ 
      determination that the Seneca Nation has jurisdiction over the Buffalo Parcel. See 
      Appellants’ Br. at 31–52. 



                                                           ‐34‐ 
                                                                                
       
       



 1    with law.’” Nat. Res. Def. Council, Inc. v. Muszynski, 268 F.3d 91, 96–

 2    97 (2d Cir. 2001) (ellipsis in original) (quoting 5 U.S.C. § 706(2)(A)).  

 3           [A]gency  action  is  arbitrary  and  capricious  “if  the 
 4           agency  has  relied  on  factors  which  Congress  has  not 
 5           intended  it  to  consider,  entirely  failed  to  consider  an 
 6           important aspect of the problem, offered an explanation 
 7           for its decision that runs counter to the evidence before 
 8           the  agency,  or  is  so  implausible  that  it  could  not  be 
 9           ascribed to a difference in view or the product of agency 
10           expertise.”  

11    Nat.  Res.  Def.  Council  v.  U.S.  EPA,  658  F.3d  200,  215  (2d  Cir.  2011) 

12    (quoting  Motor  Vehicle  Mfrs.  Assʹn  of  U.S.,  Inc.  v.  State  Farm  Mut. 

13    Auto. Ins. Co., 463 U.S. 29, 43 (1983)). 

14           “Review  under  [5  U.S.C.  § 706(2)(A)]  is  ‘narrow,’  limited  to 

15    examining  the  administrative  record  to  determine  ‘whether  the 

16    [agency]  decision  was  based  on  a  consideration  of  the  relevant 

17    factors  and  whether  there  has  been  a  clear  error  of  judgment.’” 

18    Muszynski, 268 F.3d at 97 (second alteration in original) (quoting City 

19    of New York v. Shalala, 34 F.3d 1161, 1167 (2d Cir. 1994)). “This court 




                                                ‐35‐ 
                                                                              
       
       



 1    reviews a district court’s review of an agency action de novo.” Id. at 

 2    96. 

 3           Agency  actions  are  generally  reviewable  under  the  APA  as 

 4    long as (1) there has been a “final agency action,” (2) the final agency 

 5    action  is  not  committed  to  agency  discretion  by  law,  and  (3) 

 6    Congress,  subject  to constitutional  constraints,  did  not  implicitly  or 

 7    explicitly  preclude  judicial  review.  See  Sharkey  v.  Quarantillo,  541 

 8    F.3d 75, 87 (2d Cir. 2008). IGRA expressly provides that “[d]ecisions 

 9    made  by  the  Commission  pursuant  to  section[]  2710,  [which 

10    includes  approval  of  gaming  ordinances,] . . . shall  be  final  agency 

11    decisions  for  purposes  of  appeal  to  the  appropriate  Federal  district 

12    court  pursuant  to  [the  APA].”  25  U.S.C.  § 2714.  Where  a  “final 

13    agency  action”  is  presented  for  review,  “intermediate  actions 

14    leading  up  to  that  final  action  are  reviewable  as  well.”  Benzman  v. 

15    Whitman, 523 F.3d 119, 132 (2d Cir. 2008) (citing 5 U.S.C. § 704).  




                                              ‐36‐ 
                                                                                 
       
       



 1    II.    Whether the Seneca Nation Has Jurisdiction  
 2           Over the Buffalo Parcel 

 3           IGRA  requires  that  any  tribe  seeking  to  conduct  gaming  on 

 4    land  must  have  jurisdiction  over  that  land.  See  25  U.S.C. 

 5    § 2710(d)(1)(A) (“Class III gaming activities shall be lawful on Indian 

 6    lands  only  if  such  activities  are . . . authorized  by  an  ordinance  or 

 7    resolution  that . . . is  adopted  by  the  governing  body  of  the  Indian 

 8    tribe  having  jurisdiction  over  such  lands,  [and]  . . . meets  the 

 9    requirements  of  subsection  (b)  of  this  section . . . .”);  id.  § 2710(b)(2) 

10    (“The Chairman [of the NIGC] shall approve any tribal ordinance or 

11    resolution  concerning  the  conduct,  or  regulation  of  class  II  gaming 

12    on  the  Indian  lands  within  the  tribe’s  jurisdiction  if  [certain 

13    conditions  are  met].”).  Thus,  we  first  address  the  plaintiffs’ 

14    argument  that  the  agencies  erred  in  concluding  that  the  Seneca 

15    Nation has jurisdiction over the Buffalo Parcel.  

16           We  begin  our  analysis  by  noting  that  what  we  refer  to  as 

17    “tribal jurisdiction” is a combination of tribal and federal jurisdiction 




                                                ‐37‐ 
                                                                                          
       
       



 1    over  land,  to  the  exclusion  of  the  jurisdiction  of  the  state.  Lands 

 2    subject  to  federal  and  tribal  jurisdiction  have  historically  been 

 3    referred  to  as  “Indian  country.”12  See,  e.g.,  Alaska  v.  Native  Vill.  of 

 4    Venetie Tribal Gov’t, 522 U.S. 520, 527 n.1 (1998); Yankton Sioux Tribe v. 

 5    Podhradsky, 606 F.3d 994, 1006 (8th Cir. 2010); Indian Country, U.S.A., 

 6    Inc. v. Oklahoma ex rel. Okla. Tax Comm’n, 829 F.2d 967, 973 (10th Cir. 

 7    1987)  (collecting  cases).  “[P]rimary  jurisdiction  over  land  that  is 

 8    Indian  country  rests  with  the  Federal  Government  and  the  Indian 

 9    tribe  inhabiting  it,  and  not  with  the  States.”  Venetie,  522  U.S.  at  527 

10    n.1.  Thus,  “[a]  state  ordinarily  may  not  regulate  the  property  or 

11    conduct  of  tribes . . . in  Indian  country.”  Cohen’s  Handbook 

12    § 6.03[1][a]. “The limitation on state power in Indian country stems 


                                                    
      12 The term “Indian country” is not to be confused with the term “Indian lands,” 
      which  is  statutorily  defined  in  IGRA,  25  U.S.C.  § 2703(4).  See  id.  (“The  term 
      ‘Indian  lands’  means—(A)  all  lands  within  the limits  of  any  Indian  reservation; 
      and (B) any lands title to which is either held in trust by the United States for the 
      benefit of any Indian tribe or individual or held by any Indian tribe or individual 
      subject  to  restriction  by  the  United  States  against  alienation  and  over  which  an 
      Indian  tribe  exercises  governmental  power.”).  Whether  the  Buffalo  Parcel 
      satisfies  the  definition  of  “Indian  lands”  under  IGRA  is  discussed  below  in 
      Section III. 



                                                           ‐38‐ 
                                                                                      
       
       



 1    from  the  Indian  commerce  clause,  which  vests  exclusive  legislative 

 2    authority over Indian affairs in the federal government.” Id.; see U.S. 

 3    Const.  art.  I,  § 8,  cl.  3.  “This  constitutional  vesting  of  federal 

 4    authority  vis‐à‐vis  the  states  allows  tribal  sovereignty  to  prevail  in 

 5    Indian  country,  unless  Congress  legislates  to  the  contrary.”  Cohen’s 

 6    Handbook  § 6.03[1][a].  “Because  of  plenary  federal  authority  in 

 7    Indian  affairs,  there  is  no  room  for  state  regulation.”  Id.  Thus,  the 

 8    question here is whether, through the SNSA, Congress removed the 

 9    Buffalo Parcel from New York State’s jurisdiction.  

10           New  York  will  “not  have  jurisdiction  if  [the  Buffalo 

11    Parcel] . . . [is]  ‘Indian  country.’”  DeCoteau  v.  Dist.  Cty.  Court  for 

12    Tenth  Judicial  Dist.,  420  U.S.  425,  427  (1975);  see  id.  at  427  &  n.2;  see 

13    also Venetie, 522 U.S. at 527 & n.1. “Indian country” is now statutorily 

14    defined as  

15           (a)  all  land  within  the  limits  of  any  Indian  reservation 
16           under the jurisdiction of the United States Government, 
17           notwithstanding  the  issuance  of  any  patent,  and, 
18           including  rights‐of‐way  running  through  the 




                                                   ‐39‐ 
                                                                                
       
       



 1             reservation,  (b)  all  dependent  Indian  communities 
 2             within the borders of the United States whether within 
 3             the  original  or  subsequently  acquired  territory  thereof, 
 4             and whether within or without the limits of a state, and 
 5             (c) all Indian allotments, the Indian titles to which have 
 6             not been extinguished, including rights‐of‐way running 
 7             through the same. 

 8    18 U.S.C. § 1151. Although by its terms § 1151 relates only to federal 

 9    criminal  jurisdiction,  it  has  been  “recognized  [as] . . .  appl[ying]  to 

10    questions of [a tribe’s] civil jurisdiction” as well. Venetie, 522 U.S. at 

11    527.  

12             The  Buffalo  Parcel  is  neither  reservation  land  nor  an 

13    allotment.  Therefore,  we  consider  whether  it  qualifies  as  a 

14    “dependent Indian communit[y].” See 18 U.S.C. § 1151.  

15             Significantly,  the  term  “dependent  Indian  communities” 

16    developed  historically,  as  “[t]he  entire  text  of  § 1151(b), 

17    . . . [including]  the  term  ‘dependent  Indian  communities,’  is  taken 

18    virtually  verbatim  from  [United  States  v.]  Sandoval[,  231  U.S.  28,  46 

19    (1913)], which language [the Supreme Court] later quoted in [United 

20    States  v.]  McGowan[,  302  U.S.  535,  538  (1938)].”  Venetie,  522  U.S.  at 



                                               ‐40‐ 
                                                                                 
       
       



 1    530. “[T]he Historical and Revision Notes to the statute that enacted 

 2    § 1151 state that § 1151’s definition of Indian country is based on the 

 3    latest  construction  of  the  term  by  the  United  States  Supreme  Court 

 4    in  U.S.  v.  McGowan . . . following  U.S.  v.  Sandoval.”  Id.  (internal 

 5    quotation marks omitted). 

 6           Despite  the  long  historical  use  of  the  term,  it  was  explicitly 

 7    defined by the Supreme Court only within the last two decades. In 

 8    Alaska  v.  Native  Village  of  Venetie  Tribal  Government,  522  U.S.  at  527, 

 9    the  Supreme  Court  defined  “dependent  Indian  communities”  as 

10    referring  to  “a  limited  category  of . . .  lands . . . that  satisfy  two 

11    requirements—first,  they  must  have  been  set  aside  by  the  Federal 

12    Government for the use of the Indians as Indian land; second, they 

13    must  be  under  federal  superintendence.”  Id.  “The  federal  set‐aside 

14    requirement  ensures  that  the  land  in  question  is  occupied  by  an 

15    ‘Indian  community’”  and  “reflects  the  fact  that  because  Congress 

16    has  plenary  power  over  Indian  affairs,  some  explicit  action  by 




                                                ‐41‐ 
                                                                                         
       
       



 1    Congress (or the Executive, acting under delegated authority) must 

 2    be taken to create or to recognize Indian country.”13 Id. at 531 & n.6 

 3    (citation  omitted).  “[T]he  federal  superintendence  requirement 

 4    guarantees that the Indian community is sufficiently ‘dependent’ on 

 5    the  Federal  Government  that  the  Federal  Government  and  the 

 6    Indians  involved,  rather  than  the  States,  are  to  exercise  primary 

 7    jurisdiction  over  the  land  in  question.”  Id.  at  531.  Federal 

 8    superintendence  has  been  found  where  “the  Federal  Government 

 9    actively  control[s]  the  lands  in  question,  effectively  acting  as  a 

10    guardian  for  the  Indians.”  Id.  at  533.  The  Supreme  Court  observed 

11    that  its  cases  prior  to  the  enactment  of  § 1151  had  “relied  upon  a 

12    finding  of  both  a  federal  set‐aside  and  federal  superintendence  [to] 

13    conclud[e]  that  the  Indian  lands  in  question  constituted  Indian 


                                                    
      13  We  do  not  view  the  Supreme  Court’s  reference  to  “land . .  . occupied  by  an 
      ‘Indian  community’ ”  as  requiring  actual  Indian  residency,  as  the  plaintiffs 
      suggest.  Venetie,  522  U.S.  at  531  (emphasis  added).    Rather,  as  discussed  more 
      fully below, we view the federal set‐aside requirement as described in Venetie as 
      requiring only that the federal government has set aside the land for tribal use in 
      order to further tribal interests.  



                                                           ‐42‐ 
                                                                            
       
       



 1    country  and  that  it  was  permissible  for  the  Federal  Government  to 

 2    exercise jurisdiction over them.” Id. at 530. The Court’s definition of 

 3    “dependent  Indian  communities”  in  Venetie  was  “based  on  [its] 

 4    conclusion  that  in  enacting  § 1151,  Congress  codified  these  two 

 5    requirements,  which  previously . . . [were]  held  necessary  for  a 

 6    finding of ‘Indian country’ generally.” Id. at 527. 

 7          Venetie  involved  an  effort  by  the  Native  Village  of  Venetie’s 

 8    tribal  government  to  impose  taxes  upon  non‐members  of  the  tribe 

 9    who were conducting business on tribally owned land. See id. at 525. 

10    The  land  had  been  acquired  pursuant  to  the  Alaska  Native  Claims 

11    Settlement Act (“ANCSA”), 43 U.S.C. §§ 1601–1629h. See Venetie, 522 

12    U.S. at 524. Under the ANCSA, Congress revoked reservation status 

13    for land that had been set aside for the tribe, provided $962.5 million 

14    in state and federal funds to newly created, state‐chartered, private 

15    corporations owned by tribal members, and authorized the transfer 

16    of former reservation lands in fee simple to the private corporations. 




                                             ‐43‐ 
                                                                               
       
       



 1    Id.  The  tribe  acquired  title  to  former  reservation  land  after  it  was 

 2    transferred  to  the  private  corporations.  Id.  Alaska  challenged  the 

 3    tribe’s  authority  to  impose  a  tax  on  non‐members  conducting 

 4    business on that land. Id. at 525. The district court held that the tribe 

 5    lacked  such  authority,  finding  that  ANCSA  lands  were  not 

 6    “dependent  Indian  communities”  under  18  U.S.C.  § 1151.  Venetie, 

 7    522 U.S. at 525.   

 8           The  Supreme  Court  agreed,  concluding  that  neither  the 

 9    federal  set‐aside  nor  the  federal  superintendence  requirement  was 

10    met.  Federal  set‐aside  was  absent  because  ANCSA  “transferred 

11    reservation  lands  to  private,  state‐chartered  Native  corporations, 

12    without  any  restraints  on  alienation  or  significant  use  restrictions, 

13    and  with  the  goal  of  avoiding  ‘any  permanent  racially  defined 

14    institutions, rights, privileges, or obligations.’” Id. at 532–33 (quoting 

15    43  U.S.C.  § 1601(b)).  Thus,  “[b]y  ANCSA’s  very  design,  Native 

16    corporations  c[ould]  immediately  convey  former  reservation  lands 




                                               ‐44‐ 
                                                                             
       
       



 1    to non‐Natives, and such corporations [were] not restricted to using 

 2    those lands for Indian purposes.” Id. at 533. 

 3           As  to  the  superintendence  requirement,  the  Court  concluded 

 4    that  ANCSA  had  “ended  federal  superintendence  over  the  Tribe’s 

 5    lands.”  Id.  (emphasis  added).  The  Court  observed  that  “ANCSA 

 6    revoked  the  Venetie  Reservation . .  . and  Congress  stated  explicitly 

 7    that  ANCSA’s  settlement  provisions  were  intended  to  avoid  a 

 8    ‘lengthy wardship or trusteeship.’” Id. (quoting 43 U.S.C § 1601(b)).  

 9    It  also  noted  that  “Congress  conveyed  ANCSA  lands  to  state‐

10    chartered and state‐regulated private business corporations,” which 

11    was  “hardly  a  choice  that  comports  with  a  desire  to  retain  federal 

12    superintendence over the land.” Id. at 534. The Court distinguished 

13    the  federal  government’s  remaining  protection  of  the  land—which 

14    was “essentially limited to a statutory declaration that the land [was] 

15    exempt  from  adverse  possession  claims,  real  property  taxes,  and 

16    certain  judgments  as  long  as  it  has  not  been  sold,  leased,  or 




                                              ‐45‐ 
                                                                                
       
       



 1    developed”—from  the  federal  involvement  that  existed  in  the 

 2    Supreme  Court’s  prior  cases  where  superintendence  was  found;  in 

 3    those  cases,  “the  Federal  Government  actively  controlled  the  lands 

 4    in  question,  effectively  acting  as  a  guardian  for  the  Indians.”  Id.  at 

 5    533.   

 6              We  agree  with  the  Tenth  Circuit  that  “[s]imply  put,  Venetie 

 7    held  that  Congress—not  the  courts,  not  the  states,  not  the  Indian 

 8    tribes—gets  to  say  what  land  is  Indian  country  subject  to  federal 

 9    jurisdiction.” Hydro Res., Inc. v. E.P.A., 608 F.3d 1131, 1151 (10th Cir. 

10    2010)  (en  banc).  In  determining  whether  Congress  has  designated 

11    land as a “dependent Indian community,” we consider whether the 

12    land  bears  the  dual  marks  of  federal  set‐aside  and  federal 

13    superintendence. The set‐aside requirement ensures that the federal 

14    government designated the land to serve the interests of an “Indian 

15    community”—the  tribe  qua  tribe—while  the  superintendence 




                                                ‐46‐ 
                                                                               
       
       



 1    requirement  ensures  that  the  tribe  is  “dependent”  on  the  federal 

 2    government in the sense of being subject to federal control.  

 3           We  conclude  that  the  Buffalo  Parcel  satisfies  both 

 4    requirements.  

 5           First,  through  the  SNSA,  Congress  demonstrated  its  intent 

 6    that  lands  acquired  with  SNSA  funds  that  attained  restricted  fee 

 7    status  pursuant  to  the  SNSA  be  set  aside  for  the  use  of  the  Seneca 

 8    Nation.  Congress  limited  the  lands  that  the  Seneca  Nation  could 

 9    purchase  using  SNSA  funds  to  “[l]and[s]  within  [the  Seneca 

10    Nation’s]  aboriginal  area  in  the  State  or  situated  within  or  near 

11    proximity to former reservation land,” 25 U.S.C. § 1774f(c), reflecting 

12    its intent to enable the Seneca Nation to restore some of its lost land 

13    base in proximity to land historically occupied by the tribe. Congress 

14    also designated these lands for tribal use by directing that the SNSA 

15    funds  used  to  purchase  them  be  “managed,  invested,  and  used  by 

16    the  [Seneca]  Nation  to  further  specific  objectives  of  the  Nation  and 




                                               ‐47‐ 
                                                                                
       
       



 1    its members, all as determined by the Nation in accordance with the 

 2    Constitution  and  laws  of  the  Nation.”  Id.  § 1774d(b)(1);  see  id. 

 3    § 1774f(c). Finally, by creating a mechanism for these lands to attain 

 4    restricted fee status, Congress ensured that the tribe would maintain 

 5    ownership  of  its  restricted  fee  lands,  through  the  restriction  that 

 6    required approval of the federal government before the lands could 

 7    be  transferred.  See  id.  § 177.  The  set‐aside  requirement  is  therefore 

 8    satisfied. See Venetie, 522 U.S. at 528 (observing that the requirements 

 9    of a dependent Indian community were satisfied in Sandoval where 

10    “Congress  had  recognized  the  [tribe’s]  title  to  their  ancestral  lands 

11    by statute, . . . Executive orders had reserved additional public lands 

12    for the [tribe’s] use[,] . . . [and] Congress had enacted legislation with 

13    respect  to  the  lands . . .  [that]  includ[ed]  federal  restrictions  on  the 

14    lands’  alienation”  (internal  quotation  marks  omitted)).  Compare  25 

15    U.S.C. §§ 1774d(b)(1), 1774f(c), with Venetie, 522 U.S. at 533 (“Because 

16    Congress  contemplated  that  non‐Natives  could  own  the  former 




                                                ‐48‐ 
                                                                                
       
       



 1    Venetie Reservation, and because the Tribe is free to use it for non‐

 2    Indian  purposes,  we  must  conclude  that  the  federal  set‐aside 

 3    requirement is not met.”).   

 4           Second,  Congress  demonstrated  its  intent  for  the  Buffalo 

 5    Parcel  to  be  subject  to  federal  superintendence  by  providing  for 

 6    federal  control  in  both  the  process  by  which  the  Parcel  attained 

 7    restricted fee status and in limiting the alienability of this land once 

 8    it  attained  restricted  fee  status.  The  SNSA  provides  that  lands 

 9    acquired  by  the  Seneca  Nation  may  be  made  subject  to  the  Non‐

10    Intercourse Act unless the Secretary decides otherwise. See 25 U.S.C. 

11    § 1774f(c).  Thus,  lands  purchased  using  SNSA  funds  are  not 

12    automatically subject to a restriction against alienation. Rather, only 

13    after  a  period  of  comment  by  state  and  local  governments  and  a 

14    determination  by  the  Secretary  do  the  lands  become  subject  to  the 

15    Non‐Intercourse  Act.  See  id.  Land  therefore  attains  restricted  fee 

16    status  only  if  the  Secretary  declines  to  exercise  his  or  her  power  to 




                                                ‐49‐ 
                                                                                
       
       



 1    prevent  the  land  from  doing  so.  In  allowing  lands  to  pass  into 

 2    restricted  fee  status,  the  Secretary  decides  to  take  responsibility  for 

 3    those lands “to prevent unfair, improvident or improper disposition 

 4    by  [the  Seneca  Nation]  . . .  [and]  to  vacate  any  disposition  of  their 

 5    lands  made  without  [the  federal  government’s]  consent.”  Tuscarora 

 6    Indian Nation, 362 U.S. at 119. Once the lands become subject to the 

 7    Non‐Intercourse  Act,  there  is  no  limit  on  how  long  the  restriction 

 8    against alienation will remain in effect; the lands continue to be held 

 9    in  restricted  fee  absent  action  by  the  federal  government.  See  25 

10    U.S.C.  §§ 177,  1774f(c).  Accordingly,  by  creating  this  process  in  the 

11    SNSA,  Congress  demonstrated  its  intent  to  “actively  control[]  the 

12    lands  in  question,  effectively  acting  as  a  guardian  for  the  [Seneca 

13    Nation]”—hallmarks of federal superintendence. Venetie, 522 U.S. at 

14    533.  Compare  25  U.S.C.  § 1774f(c),  with  Venetie,  522  U.S.  at  533–34 

15    (holding  that  in  ANCSA  Congress  ended  federal  superintendence 

16    over  the  tribe’s  lands  by  revoking  the  lands’  reservation  status, 




                                               ‐50‐ 
                                                                                                
       
       



 1    conveying the lands to private business corporations, and specifying 

 2    that  the  ANCSA’s  provisions  “were  intended  to  avoid  a  ‘lengthy 

 3    wardship or trusteeship’ ” (quoting 43 U.S.C. § 1601(b))).   

 4               Thus,  we  conclude  that  Congress—through  the  SNSA—set 

 5    aside  the  Buffalo  Parcel  for  the  Seneca  Nation’s  use  in  order  to 

 6    further tribal interests and provided that the Parcel would be subject 

 7    to  federal  superintendence.  Because  these  dual  requirements  are 

 8    met,  the  Seneca  Nation  has  jurisdiction  over  this  land,  and  New 

 9    York has therefore been divested of its jurisdiction.    

10               Congress’s  intent  that  the  Buffalo  Parcel  be  subject  to  the 

11    tribe’s  jurisdiction  is  also  apparent  from  the  similarities  between 

12    § 1774f(c)  of  the  SNSA  and  § 465  of  the  IRA.  The  plaintiffs  do  not 

13    dispute that lands that are taken into trust under the IRA are subject 

14    to  tribal  jurisdiction.  See  City  of  Sherrill,  544  U.S.  at  220–21.14 Such 


                                                    
      14 The plaintiffs argue that City of Sherrill holds that the IRA is the sole means for 
      a  tribe  to  establish  jurisdiction  over  off‐reservation  fee  lands.  In  City  of  Sherrill, 
      the  Supreme  Court  held  that  the  Oneida  Indians  could  not  unilaterally  revive 
      tribal  sovereignty  over  lands  that  had  been  subject  to  state jurisdiction  for  over 



                                                           ‐51‐ 
                                                                                        
       
       



 1    lands  bear  the  marks  of  both  federal  set‐aside  and  federal 

 2    superintendence.  See  Buzzard  v.  Okla.  Tax  Comm’n,  992  F.2d  1073, 

 3    1076  (10th  Cir.  1993);  see  also  Narragansett  Indian  Tribe  of  R.I.  v. 

 4    Narragansett Elec. Co., 89 F.3d 908, 920–21 (1st Cir. 1996). For land to 

 5    attain trust status under the IRA, the Secretary of the Interior must 

 6    consider,  among  other  things,  “the  Indian’s  need  for  the  land,  and 

 7    the  purposes  for  which  the  land  will  be  used”  and  then  decide  to 

 8    take the land in trust. Buzzard, 992 F.2d at 1076 (citation omitted); see 

 9    also 25 C.F.R. §§ 151.2, 151.9, 151.10, 151.11. In doing so, the federal 

10    government  takes  action  indicating  that  the  land  is  designated  for 

11    Indian  use.  See  Buzzard,  992  F.2d  at  1076.  The  federal  set‐aside 

12    requirement is therefore fulfilled. See id.  

                                                    
      two  hundred  years.  544  U.S.  at  202–03.  The  Court  noted  that  the  tribe  had  a 
      congressionally  authorized  avenue  available  to  it  to  restore  jurisdiction—the 
      IRA. See id. at 220–21. But the Supreme Court did not state that this was the only 
      avenue.  In  the  SNSA,  Congress  provided  a  mechanism  comparable  to  the  IRA 
      through which the Seneca Nation could attain jurisdiction over lands purchased 
      with  SNSA  funds.  Accordingly,  the  Seneca  Nation  did  not  unilaterally  assert 
      jurisdiction over the Buffalo Parcel; the land became subject to tribal jurisdiction 
      pursuant to an express act of Congress and approval of the Secretary when she 
      allowed it to pass into restricted fee.  



                                                           ‐52‐ 
                                                                                
       
       



 1           The  federal  superintendence  requirement  is  satisfied  as  well 

 2    because  the  federal  government  is  actively  involved  in  the  land 

 3    when  it  decides  to  take  it  in  trust.  See  id.  The  Secretary  considers 

 4    several factors, including the impact of removing the land from the 

 5    state tax rolls and the jurisdictional problems that might arise, prior 

 6    to taking the land in trust. See id. (citing 25 C.F.R. § 151.10). Once the 

 7    Secretary decides to take the land in trust, the Secretary holds title as 

 8    trustee,  demonstrating  that  the  federal  government  “is  prepared  to 

 9    exert jurisdiction over the land.” Id. 

10           The  SNSA’s  restricted  fee  mechanism  bears  analogous  marks 

11    of  federal  set‐aside  and  federal  superintendence,  and  the  obvious 

12    similarities  between  the  IRA  and  the  SNSA  demonstrate 

13    congressional  intent  for  the  SNSA  to  have  similar  jurisdictional 

14    effects.  Like  the  IRA,  the  SNSA  provides  the  Secretary  with 

15    discretion to determine whether lands held by tribes in fee should be 

16    taken into restricted fee. Compare 25 U.S.C. § 1774f(c), with id. § 465. 




                                               ‐53‐ 
                                                                                  
       
       



 1    As  a  critical  step  in  this  process,  the  SNSA  requires  the  Seneca 

 2    Nation  or  the  Secretary  of  the  Interior  to  first  notify  state  and  local 

 3    governments  of  the  acquisition  of  lands  under  the  SNSA.  Id. 

 4    § 1774f(c). Likewise, after a tribe requests trust status under the IRA, 

 5    the  Secretary  is  directed  to  notify  state  and  local  governments 

 6    having  regulatory  jurisdiction  over  the  lands  to  be  acquired.  See  25 

 7    C.F.R.  § 151.10.  Under  both  statutes,  states  and  local  governments 

 8    then have a thirty‐day period after notification to comment. Compare 

 9    25 U.S.C. § 1774f(c), with 25 C.F.R. § 151.10. Following this comment 

10    period, the Secretary has an additional period to determine whether 

11    the land should pass into restricted fee (under the SNSA) or be held 

12    in trust (under the IRA). Compare 25 U.S.C. § 1774f(c), with 25 C.F.R. 

13    §§ 151.11,  151.12.  The  SNSA,  like  the  IRA,  therefore  anticipates  the 

14    jurisdictional  tensions  between  the  federal  government,  the  tribe, 

15    and  the  state,  and  provides  the  Secretary  with  discretion,  after 

16    considering  the  state’s  concerns,  to  determine  the  jurisdictional 




                                                 ‐54‐ 
                                                                                
       
       



 1    ramifications  of  conferring  this  new  status  on  the  lands.  Cf.  City  of 

 2    Sherrill, 544 U.S. at 220 (describing the IRA as “a mechanism for the 

 3    acquisition of lands for tribal communities that takes account of the 

 4    interests  of  others  with  stakes  in  the  area’s  governance  and  well‐

 5    being”). If the Secretary permits the land to pass into restricted fee or 

 6    to be held in trust, then the land is used for tribal purposes and may 

 7    not  be  transferred  or  disposed  of  without  further  action  by  the 

 8    Federal Government. See 25 U.S.C. §§ 465, 1774f(c); Cohen’s Handbook 

 9    § 15.03, 15.07[1].  

10           We  recognize  that  neither  the  text  of  the  IRA  nor  that  of  the 

11    SNSA  explicitly  states  that  lands  that  pass  from  fee  to  trust  or 

12    restricted fee  status are  subject  to  tribal jurisdiction.  The  IRA  states 

13    that  lands  taken  into  trust  “shall  be  exempt  from  State  and  local 

14    taxation.”  25  U.S.C.  § 465.  In  similar  language,  the  SNSA  provides 

15    that lands may attain restricted fee status after a period of comment 

16    on the impact of “removal of such lands from real property tax rolls 




                                               ‐55‐ 
                                                                                         
       
       



 1    of  State  political  subdivisions.”  Id.  § 1774f(c).  But,  “[r]ather  than 

 2    reading the omission of a provision exempting the lands from state 

 3    regulation  as  evidencing  a  congressional  intent  to  allow  state 

 4    regulation,”  courts  construing  the  IRA  have  instead  read  “the 

 5    omission as indicating that Congress simply took it for granted that 

 6    the  states  were  without  such  power,  and  that  an  express  provision 

 7    was unnecessary; i.e., that the exemption was implicit in the grant of 

 8    trust  lands  under  existing  legal  principles.”  Santa  Rosa  Band  of 

 9    Indians  v.  Kings  Cty.,  532  F.2d  655,  666  n.17  (9th  Cir.  1975);  see  also 

10    Chase v. McMasters, 573 F.2d 1011, 1018 (8th Cir. 1978); City of Sault 

11    Ste.  Marie  v.  Andrus,  532  F.  Supp.  157,  166  (D.D.C.  1980).  We 

12    conclude that Congress intended this language to be interpreted the 

13    same  way  when  used  in  the  context  of a  closely  related  Indian  law 

14    concept—restricted  fee—in  the  SNSA.15  See  United  States  v.  Johnson, 


                                                    
      15  This  reading  is  also  consistent  with  a  long  history  of  courts  and  Congress 
      treating  lands  held  in  trust  and  those  held  in  restricted  fee  identically  for 
      jurisdictional  purposes.  In  the  context  of  jurisdiction  over  allotments,  the 
      Supreme  Court  has  held  that  there  is  no  difference  between  trust  lands  and 



                                                           ‐56‐ 
                                                                                            
      
      



1    14 F.3d 766, 770 (2d Cir. 1994) (holding that “[t]he fact that Congress 

2    chose  to  adopt . . . substantially  identical  language  [in  a  new 

3    statute] . . . bespeaks  an  intention  to  import  the  established . . . 

4    interpretation  of  [the  existing  language]  into  the  new  statute”);  Air 

5    Transp.  Ass’n  of  Am.  (ATA)  v.  Prof’l  Air  Traffic  Controllers  Org. 

6    (PATCO),  667  F.2d  316,  321  (2d  Cir.  1981)  (stating  that  courts  “can 

7    presume  that  Congress  is  aware  of  settled  judicial  constructions  of 

8    existing law”).  



                                                   
     restricted  fee  lands,  observing  that  “[i]n  practical  effect,  the  control  of 
     Congress . . .  is  the  same.”  United  States  v.  Ramsey,  271  U.S.  467,  471  (1926). 
     Congress has also treated trust lands and restricted fee lands as equally subject to 
     a  number  of  federal  controls.  See,  e.g.,  25  U.S.C.  §§ 323  (Secretary’s  authority  to 
     grant  rights‐of‐way),  407d  (Secretary’s  authority  to  charge  purchasers  of  timber 
     for  special  services),  483a  (individual  Indian’s  power  to  execute  mortgage  or 
     trust deed subject to approval by the Secretary), 1321 (limitation on tribe’s ability 
     to consent to state jurisdiction for certain criminal offenses), 1322 (same as to civil 
     jurisdiction).  Federal  control  over  restricted  fee  lands  is  reflected  in  the  DOI’s 
     implementing regulations as well. See, e.g., 25 C.F.R. § 1.4(a) (“[N]one of the laws, 
     ordinances, codes, resolutions, rules or other regulations of any State or political 
     subdivision  thereof  limiting,  zoning  or  otherwise  governing,  regulating,  or 
     controlling the use or development of any real or personal property . . . shall be 
     applicable  to  any  such  property  leased  from  or  held  or  used  under  agreement 
     with  and  belonging  to  any  Indian  or  Indian  tribe,  band,  or  community  that  is 
     held in trust by the United States or is subject to a restriction against alienation 
     imposed by the United States.”).  



                                                          ‐57‐ 
                                                                              
       
       



 1           For  the  foregoing  reasons,  we  hold  that  Congress  intended 

 2    lands  purchased  with  SNSA  funds  and  held  in  restricted  fee  to  be 

 3    subject to the Seneca Nation’s tribal jurisdiction. We therefore affirm 

 4    the district court’s holding that the Buffalo Parcel is subject to tribal 

 5    jurisdiction, as required by IGRA.    

 6    III.   Whether the Buffalo Parcel is “Indian Lands” under IGRA, 
 7           25 U.S.C. § 2703(4)(B) 

 8           The  plaintiffs  next  argue  that  the  district  court  erred  in 

 9    upholding  the  DOI  and  the  NIGC’s  conclusion  that  the  Buffalo 

10    Parcel  is  “Indian  lands”  as  defined  in  IGRA,  25  U.S.C.  § 2703(4)(B), 

11    another  prerequisite  for  lands  to  be  eligible  for  gaming.  See  id. 

12    § 2710(d)(1). For non‐reservation lands, IGRA defines “Indian lands” 

13    as “lands [1] title to which is either held in trust by the United States 

14    for the benefit of any Indian tribe . . . or held by any Indian tribe . . . 

15    subject to restriction by the United States against alienation and [2] 

16    over  which  an  Indian  tribe  exercises  governmental  power.”  Id. 




                                              ‐58‐ 
                                                                                
       
       



 1    § 2703(4)(B). Both parties acknowledge that the Seneca Nation holds 

 2    the Buffalo Parcel in restricted fee.  

 3          The  plaintiffs  argue  in  a  footnote  of  their  reply  brief  that  the 

 4    Buffalo Parcel is not “Indian lands” under IGRA because the Seneca 

 5    Nation has not exercised governmental power over it. The plaintiffs 

 6    claim  that  the  Seneca  Nation  has  “at  best . . . exercise[d]  the 

 7    trappings of commercial ownership” on this land. Appellants’ Reply 

 8    Br. at 7 n.6. This is insufficient to raise the argument on appeal. Cf. 

 9    Gross v. Rell, 585 F.3d 72, 95 (2d Cir. 2009) (“Merely mentioning the 

10    relevant issue . . . is not enough; issues not sufficiently argued are in 

11    general  deemed  waived  and  will  not  be  considered  on  appeal.” 

12    (internal quotation marks omitted)).  

13          Moreover,  in  approving  the  most  recent  ordinance  prior  to 

14    CACGEC III, the NIGC Chairman concluded that the Seneca Nation 

15    had  exercised  governmental  power  over  the  Buffalo  Parcel  since 

16    2005 by policing the land with its own Marshal’s Office, fencing the 




                                                ‐59‐ 
                                                                                 
       
       



 1    land,  posting  signs  stating  that  the  Buffalo  Parcel  is  subject  to  the 

 2    Seneca  Nation’s  jurisdiction,  and  enacting  ordinances  and 

 3    resolutions  applying  Seneca  law  to  this  land.  The  plaintiffs  did  not 

 4    challenge this aspect of the NIGC’s determination in their complaint 

 5    in CACGEC III, and they have not cited any authority demonstrating 

 6    that  this  determination  was  arbitrary  and  capricious,  an  abuse  of 

 7    discretion, or otherwise in violation of law. Thus, we conclude that 

 8    the  district  court  did  not  err  in  upholding  the  agencies’ 

 9    determination  that  the  Buffalo  Parcel  is  “Indian  lands”  within  the 

10    meaning of IGRA.    

11    IV.    Whether IGRA Section 20’s Prohibition Applies to the 
12           Buffalo Parcel  

13           Finally,  the  plaintiffs  argue  that,  even  if  the  Buffalo  Parcel  is 

14    “Indian  lands”  and  subject  to  tribal  jurisdiction,  it  is  nonetheless 

15    ineligible for class III gaming because IGRA Section 20’s prohibition 

16    applies. The plaintiffs claim that the district court erred in CACGEC 

17    III by accepting the DOI and the NIGC’s conclusion that Section 20 




                                                ‐60‐ 
                                                                                          
       
       



 1    does  not  apply  to  lands  held  in  restricted  fee,  and  thus  not  to  the 

 2    Buffalo  Parcel.  The  plaintiffs  argue  that  this  interpretation  was 

 3    arbitrary  and  capricious  and  an  abuse  of  discretion  because  it 

 4    undermines congressional intent to limit gaming on lands acquired 

 5    after IGRA’s enactment.  

 6               Section  20  prohibits  gaming  on  “lands  acquired  by  the 

 7    Secretary  in  trust  for  the  benefit  of  an  Indian  tribe  after  [the  date  of 

 8    IGRA’s enactment].” 25 U.S.C. § 2719(a) (emphasis added). The plain 

 9    text of Section 20 therefore refers only to trust lands acquired by the 

10    Secretary, not to lands held in restricted fee by a tribe.16 “When the 

11    words  of  a  statute  are  unambiguous,  .  .  .  ‘judicial  inquiry  is 

12    complete.’”  Conn.  Nat’l  Bank  v.  Germain,  503  U.S.  249,  254  (1992) 




                                                    
      16 The statute uses this “trust” language again in enumerating the exceptions to 
      Section  20’s  prohibition.  See  25  U.S.C.  § 2719(b)(1)(B)  (“Subsection  (a)  of  this 
      section  will  not  apply  when . . . lands  are  taken  into  trust  as  part  of—(i)  a 
      settlement  of  a  land  claim,  (ii)  the  initial  reservation  of  an  Indian  tribe 
      acknowledged  by  the  Secretary  under  the  Federal  acknowledgment  process,  or 
      (iii)  the  restoration  of  lands  for  an  Indian  tribe  that  is  restored  to  Federal 
      recognition.” (emphasis added)).  



                                                           ‐61‐ 
                                                                               
       
       



 1    (quoting  Rubin  v.  United  States,  449  U.S.  424,  430  (1981));  see  also 

 2    United States v. Turkette, 452 U.S. 576, 580 (1981).  

 3           Other  principles  of  statutory  construction  confirm  this  plain 

 4    text  reading.  The  concept  of  lands  being  held  by  the  Secretary  in 

 5    trust has a long history and well‐established meaning in Indian law. 

 6    See  Cohen’s  Handbook  § 15.03.  “It is a cardinal rule of statutory

 7    construction that, when Congress employs a term of art, it

 8    presumably knows and adopts the cluster of ideas that were

 9    attached to each borrowed word in the body of learning from which

10    it is taken.” Air Wis. Airlines Corp. v. Hoeper, 134 S. Ct. 852, 861–62

11    (2014) (internal quotation marks omitted). The  terms  “trust  lands” 

12    and “restricted lands” were already defined and distinguished from 

13    one  another  in  DOI  regulations  in  effect  at  the  time  of  IGRA’s 

14    enactment. See 25 C.F.R. § 151.2(d), (e); see also Land Acquisitions, 45 

15    Fed. Reg. 62,034, 62,036 (Sept. 18, 1980).  We presume that Congress 

16    was  familiar  with  the  regulatory  definition  of  these  terms  when 




                                               ‐62‐ 
                                                                                
       
       



 1    enacting  IGRA  because  Congress  is  “aware  of  existing  law  when  it 

 2    passes legislation.” Miles v. Apex Marine Corp., 498 U.S. 19, 32 (1990). 

 3           Congress’s  awareness  of  the  distinction  between  trust  lands 

 4    and  restricted  fee  lands  is  also  explicit  in  the  text  of  IGRA  itself. 

 5    Congress referred both to lands held by the Secretary “in trust” and 

 6    to  lands  held  “subject  to  restriction  by  the  United  States  against 

 7    alienation” at other points in IGRA, most notably in the definition of 

 8    “Indian  lands.”  25  U.S.C.  § 2703(4).  “Where  Congress  includes 

 9    particular language in one section of a statute but omits it in another 

10    section of the same Act, it is generally presumed that Congress acts 

11    intentionally and purposely in the disparate inclusion or exclusion.” 

12    Russello  v.  United  States,  464  U.S.  16,  23  (1983)  (internal  quotation 

13    marks  omitted).  We  therefore  read  Section  20’s  reference  to  trust 

14    lands,  and  exclusion  of  any  reference  to  restricted  fee  lands,  as 

15    intentionally confining Section 20’s application to trust lands.  




                                                ‐63‐ 
                                                                                       
       
       



 1           This  interpretation  comports  with  another  principle  of 

 2    statutory  construction  as  well:  “In construing provisions . . . in

 3    which a general statement of policy is qualified by an exception, we

 4    usually read the exception narrowly in order to preserve the

 5    primary operation of the provision.” Comm’r v. Clark, 489 U.S. 726,

 6    739    (1989).     In       IGRA,   Congress        embodied      its       policy   of

 7    “provid[ing] . . . for  the  operation  of  gaming  by  Indian  tribes  as  a 

 8    means  of  promoting  tribal  economic  development,  self‐sufficiency, 

 9    and strong tribal governments.” 25 U.S.C. § 2702(1). Section 20 is an

10    exception to that  general  policy.  A  narrow  reading  of  Section  20 

11    therefore  accords  with  Congress’s  intent  to  promote  tribal  interests 

12    through  gaming.  See  Grand  Traverse  Band  of  Ottawa  &  Chippewa 

13    Indians  v.  Office  of  U.S.  Att’y  for  W.  Dist.  of  Mich.,  369  F.3d  960,  971 

14    (6th Cir. 2004) (“[T]he only evidence of intent strongly suggests that 

15    the thrust of the IGRA is to promote Indian gaming, not to limit it. 

16    Although [Section 20] creates a presumptive bar against casino‐style 

17    gaming  on  Indian  lands  acquired  after  the  enactment  of  the  IGRA, 



                                                  ‐64‐ 
                                                                                
       
       



 1    that  bar  should  be  construed  narrowly . . . in  order  to  be  consistent 

 2    with  the  purpose  of  the  IGRA,  which  is  to  encourage  gaming.” 

 3    (citation  omitted)).  This  reading  is  also  consistent  with  the 

 4    congressional  policy  underlying  the  SNSA  of  “promot[ing] 

 5    economic self‐sufficiency for the Seneca Nation and its members.” 25 

 6    U.S.C. § 1774(b)(6).  

 7           Finally, the Supreme Court has directed that “‘statutes passed 

 8    for  the  benefit  of  dependent  Indian  tribes  are  to  be  liberally 

 9    construed,  doubtful  expressions  being  resolved  in  favor  of  the 

10    Indians.’” Bryan v. Itasca Cty., 426 U.S. 373, 392 (1976) (quoting Alaska 

11    Pac.  Fisheries  v.  United  States,  248  U.S.  78,  89  (1918)).  The  explicit 

12    policy  underlying  IGRA  was  to  benefit  tribes  by  helping  them  to 

13    achieve  self‐sufficiency  and  to  grow  economically.  See  25 

14    U.S.C. § 2702(1). We therefore conclude that because  the  Buffalo 

15    Parcel was not “acquired by the Secretary” and is not held “in trust,” 

16    Section 20’s prohibition does not apply.  




                                                ‐65‐ 
                                                                                
       
       



 1           The  plaintiffs  claim  that  the  absence  of  a  reference  to 

 2    restricted‐fee lands in the text of Section 20 simply reflects that there 

 3    was  no  mechanism  prior  to  the  SNSA  for  after‐acquired  lands  to 

 4    attain  restricted  fee  status,  and  Congress—had  it  foreseen  such  a 

 5    development  at  the  time—would  have  intended  such  lands  to  be 

 6    subject to Section 20 as well. But we are not permitted to disregard 

 7    the  plain  text  of  the  statute  or  the  reading  that  follows  from  well‐

 8    established principles of statutory construction. Moreover, Congress 

 9    was  aware  of  IGRA  at  the  time  it  enacted  the  SNSA.  Cf.  Miles,  498 

10    U.S.  at  32.  When  it  decided  to  provide  for  restricted  fee  lands, 

11    Congress  had  the  power  also  to  prohibit  gaming  on  those  lands. 

12    Congress could have prohibited gaming in the SNSA itself, as it had 

13    done  before  in  other  Indian  legislation.  See,  e.g.,  25  U.S.C.  § 1708(b) 

14    (stating, in the Rhode Island Indian Claims Settlement Act, that “for 

15    purposes of the Indian Gaming Regulatory Act . . . , settlement lands 

16    shall not be treated as Indian lands”). Alternatively, Congress could 




                                                ‐66‐ 
                                                                                
       
       



 1    have  amended  Section  20  of  IGRA  to  account  for  after‐acquired 

 2    restricted  fee  lands  at  the  same  time  that  it  enacted  the  SNSA. 

 3    Congress,  however,  chose  to  do  neither.  There  is  therefore  no 

 4    indication that Congress intended lands that pass into restricted fee 

 5    pursuant to the SNSA to be subject to Section 20 of IGRA.  

 6               For  these  reasons,  we  hold  that  the  Buffalo  Parcel  is  not 

 7    subject  to  Section  20’s  gaming  prohibition.  We  therefore  affirm  the 

 8    district court’s decision in CACGEC III and hold that neither the DOI 

 9    nor  the  NIGC  acted  arbitrarily  or  capriciously,  abused  their 

10    discretion, or acted in violation of law in concluding that Section 20 

11    did not apply to the Buffalo Parcel. Because we uphold the NIGC’s 

12    approval of the Seneca Nation’s most recent gaming ordinance, and 

13    that ordinance superseded the ordinances at issue in CACGEC I and 

14    CACGEC II, we conclude that the appeals and cross‐appeal17 of those 

15    earlier decisions are moot.  

                                                    
      17 The defendants cross‐appealed the district court’s grant of summary judgment 
      in CACGEC II, including the court’s determination that the “settlement of a land 



                                                           ‐67‐ 
                                                                                         
       
       



 1                                                     CONCLUSION 

 2               The  district  court  in  CACGEC  III  correctly  dismissed  the 

 3    plaintiffs’ complaint because the DOI and the NIGC’s determination 

 4    that  the  Buffalo  Parcel  is  eligible  for  class  III  gaming  under  IGRA 

 5    was  not  arbitrary  or  capricious,  an  abuse  of  discretion,  or  in 

 6    violation  of  law.  Congress  intended  lands  that  attain  restricted  fee 

 7    status under the SNSA to be subject to tribal jurisdiction, as required 

 8    by IGRA. Finally, IGRA Section 20’s prohibition of gaming on trust 

 9    lands acquired after IGRA’s enactment does not apply to the Buffalo 

10    Parcel.  Because  the  gaming  ordinances  at  issue  in  CACGEC  I  and 

11    CACGEC  II  have  been  superseded  by  the  most  recent  amended 

12    ordinance  at  issue  in  CACGEC  III,  the  appeals  of  CACGEC  I  and 

13    CACGEC II  are  moot.  The  court  has  considered  the  plaintiffs’  other 

14    arguments  and  found  them  to  be  without  merit.  Accordingly,  we 

                                                    
      claim” exception did not apply to the Buffalo Parcel. The defendants conceded at 
      oral argument that we need not reach this issue if we conclude that Section 20’s 
      prohibition  does  not  apply  to  restricted‐fee  lands.  Because  we  hold  that  the 
      Buffalo  Parcel  is  not  subject  to  Section  20,  there  is  no  need  to  address  the 
      applicability of the “settlement of a land claim” exception. 



                                                              ‐68‐ 
                                                                     
      
      



1    AFFIRM  the  judgment  of  the  district  court  in  CACGEC  III  and 

2    dismiss the appeals of CACGEC I and CACGEC II.  




                                        ‐69‐